ON REHEARING
I,PER CURIAM.
The District Attorney’s has called to our attention in his application for rehearing that we procedurally erred in remanding the case for consideration of the issue regarding his refusal to represent or authorize his assistants to represent the Police Jury. As the District Attorney correctly points out and we noted in our original opinion that issue was not considered by the trial court. The Police Jury did not raise as error the trial court’s ruling bifurcating the issue for further proceedings. The issue, therefore, is not properly before us to remand. Accordingly, we amend part “C. Assignment of Assistant District Attorneys to Represent Police Jury” of our original opinion to delete the last sentence; and, in conformity therewith, to modify the decree as follows:
For the foregoing reasons, the judgment of the trial court ordering the Avo-yelles Parish Police Jury to retroactively reinstate the compensation of the Justices of the Peace, Constables, and District Attorney in effect on the date of their election to office is affirmed. The case is remanded for further proceedings to determine whether the Police Jury is entitled to offset against this judgment, the amount paid the District Attorney from his discretionary funds. [Editor’s Note: Amendment incorporated for publication purposes.]
On the offset issue, we have carefully examined the minute entry from the Police Jury records and the other testimony specifically referenced by the District attorney. However, we are not convinced the entry or excerpts from the transcript clearly shows the Police Jury intended to raise phis salary. Therefore, we affirm our original ruling on this issue.
AMENDED AND, AS AMENDED, AFFIRMED.